Citation Nr: 0523394	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  96-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a dental disorder, 
to include as secondary to service-connected sinusitis.

4.  Entitlement to an initial disability evaluation for 
sinusitis, rated 10 percent from April 19, 1993, and 30 
percent from February 8, 1995.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1979 to 
January 1982.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from April 1994 and August 1996 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from a June 2000 Board 
decision that denied service connection for low back, neck 
and dental disabilities and granted a 30 percent evaluation 
for sinusitis from February 1995.  In May 2001, the CAVC 
vacated the June 2000 Board decision and remanded the case to 
the Board for another decision, taking into consideration 
matters raised in its order.  

In April 2003, the Board initiated additional development of 
the claim on its own motion as provided for in 38 C.F.R. 
§ 19.9 (a)(2).  That procedure was subsequently invalidated 
and the Board remanded the matter to the RO in September 
2003.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The case was 
recently returned to the Board for appellate consideration.


FINDINGS OF FACT

1. The competent and probative medical evidence cannot 
satisfactorily dissociate the veteran's chronic low back 
disability from his military service.

2. The competent and probative medical evidence cannot 
satisfactorily dissociate the veteran's chronic neck 
disability from his military service.

3. There is competent evidence of trigeminal neuralgia that 
cannot be satisfactorily dissociated from a tooth extraction 
during active service.

4. Prior to February 8, 1995, the veteran's sinusitis was 
manifested by symptoms of recurrent acute sinusitis 
approximately 3 times a year, and no more than moderate in 
severity.

5. From February 8, 1995, the veteran's sinusitis is 
manifested by symptoms of chronic sinusitis with persistent 
symptoms of headaches, and nonincapacitating episodes

6. Near constant sinusitis is shown on VA examination of June 
12, 2004.

7. The criteria for rating sinusitis in effect from October 
7, 1996 are found to be more beneficial based upon a facial 
comparison.


CONCLUSIONS OF LAW

1. A chronic low back disability characterized by 
degenerative changes of the lumbar spine including lumbar 
disc bulging and stenosis was incurred in active service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).

2. A chronic neck disability characterized by degenerative 
changes of the cervical spine with stenosis was incurred in 
active service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3. Trigeminal neuralgia was incurred in active service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).

4. The criteria for an initial evaluation in excess of 10 
percent for sinusitis from prior to February 8, 1995 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (2002); 
38 C.F.R. §§ 3.102, 3.159, .4.3, 4.7, 4.20, 4.97, Diagnostic 
Codes 6510 through 6514 (1995).

5. The criteria for an initial evaluation in excess of 30 
percent for sinusitis from prior to June 12, 2004 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (2002); 
38 C.F.R. §§ 3.102, 3.159, .4.3, 4.7, 4.20, 4.97, Diagnostic 
Codes 6510 through 6514 in effect prior to and as amended 
effective October 7, 1996.

6. The criteria for an initial evaluation of 50 percent for 
sinusitis from June 12, 2004 have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(a) (2002); 38 C.F.R. §§ 3.102, 3.159, 
.4.3, 4.7, 4.97, Diagnostic Codes 6510 through 6514 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Disability of the Back and the Neck

The August 1979 medical examination in military service 
showed normal musculoskeletal findings.  In February 1981 the 
veteran was treated for complaints of intense pain between 
the shoulder blades past the thorax, which were assessed as a 
slight sprain. The complaint of left lower back pain in June 
and July 1981 was assessed as muscle strain and there was no 
history of trauma to the back.  In January 1982, he was 
treated in a hospital emergency room for complaints of head, 
neck and back pain following a motor vehicle accident.  The 
assessment was multiple contusions. He returned to the 
emergency room two days later with the complaint of severe 
low back pain, and the assessment was lumbosacral sprain.  A 
few days later, an orthopedic surgeon examined him, and the 
initial diagnosis was entire back pain following an 
automobile accident. The final diagnosis was back pain of 
unknown etiology, with no neurovascular deficit, did not 
exist prior to entry.  The November 1981 separation 
examination showed a normal spine on the clinical evaluation.

The post-service medical record shows that in July 1984, the 
veteran was injured changing a flat tire on a van, when the 
jack slipped and the van fell onto his left forearm. He 
received private medical and chiropractic treatment for 
injuries following this accident through 1986. An October 
1984 chiropractic treatment record diagnosed cervical 
hyperlordosis, cervical disc narrowing of C-3 through C-6 and 
restricted thoracolumbar range of motion. This record 
indicated that the veteran twisted his entire back in the 
process of dislodging his left arm from under the van. A June 
1986 chiropractic examination indicated that the veteran's 
history prior to this van accident was not significant as it 
related to his present injury. This examination diagnosed his 
injuries as lumbar intervertebral disc syndrome displacement; 
cervicocranial syndrome; cervical neuritis; lumbar plexus 
disorder and lumbago. A handwritten notation from a private 
medical facility in April 1986 gives a history of neck and 
low back pain ever since a van fell on the left forearm.  In 
May 1987 a Workers' Compensation Judge ruled the injury in 
1984 did not result in a ratable permanent disability.

A VA radiology report of the cervical spine in April 1992 
noted a history of pain after a motor vehicle accident in 
1987.  The impression was that the loss of normal curvature 
may be due to ligamentous injury.  Other contemporaneous VA 
radiology reports refer to the lumbar spine as probably 
within normal limits and the cervical spine as within normal 
limits.  

The VA examiner in May 1993 noted complaints of neck and back 
problems, but did not have pertinent medical records for 
review. The veteran gave a history of a car accident prior to 
discharge from the service. Examination of the cervical spine 
showed a full range of motion, with no spasm, but with some 
pain from the occiput to the middle of the neck. The lumbar 
spine showed some slight tightness around L1, especially on 
the left side, however, there was a full range of motion, he 
could heel toe walk, reflexes were strong and equal and 
straight leg raising tests were negative. The diagnosis 
rendered included intermittent cervical and lumbar pain. The 
only physical finding was some tightening in the lower 
muscles. X-rays were normal.

A report from the Family Health Center in January 1993 noted 
the veteran's complaint of neck and low back pain after a van 
fell on him in 1984.  The assessment was degenerative 
arthritis of the cervical spine; rule out other arthritic 
disease such as rheumatoid.  A March 1993 report noted his 
complaint of cervical pain since the 1984 injury.  The 
assessment was arthritis.

VA treatment records show a history of back pain and neck 
pain was noted in a May 1997 psychology consultation report; 
this pain was said to have existed since a motor vehicle 
accident in 1982.  Continued back and neck problems were also 
noted in June 1997.  A VA radiology study in June 1999 was 
reported as showing degenerative disc disease and stenosis in 
the lumbar spine.  A follow-up study in January 2000 was 
interpreted as showing congenital spinal stenosis with 
superimposed degenerative changes causing a moderate degree 
of spinal stenosis focally worse at L4-5.  Subsequent reports 
note ongoing back pain.  

The VA examiner in January 2003 reviewed the claims file in 
addition to interviewing the veteran.  The examiner noted the 
injuries sustained in a motor vehicle accident during 
military service and in another accident several year after 
the veteran left the service.  The examiner found that the 
nature and current back disability was a chronic low back 
pain with likely minimal radiographic evidence of the pain.  
The examiner noted the osteophyte formation in the cervical 
spine.  The examiner opined it was at least as likely as not 
that the low back and neck disorders may have had the initial 
onset in the 1982 motor vehicle accident and that the 1984 
accident could have exacerbated the low back symptoms.  After 
review of the radiology in June 2004 the examiner affirmed 
the previous opinion and was unable to determine whether the 
degenerative changes in the lumbar spine were related to the 
injury.  

Dental disability

It was noted on the August 1979 medical examination that 
teeth numbered 1, 13, 16, 17 and 32 were indicated as absent. 
However in June 1980 it was reported teeth numbered 1, 13, 16 
and 32 were impacted and they were extracted.  Nerves II-XII 
were intact, according to the report.  In August 1980, he 
complained of left upper molar pain, and underwent 
otolaryngology evaluation to determine the etiology of the 
pain. Sinus films showed opacity of the left maxillary sinus. 
Subsequent service medical records show treatment for sinus 
problems, including a left Caldwell-Luc sinus surgery in 
September 1980.  In May (no year given), the veteran was 
treated for a toothache. The assessment was acute apical 
periodontitis, tooth number 3. On the November 1981 
separation examination, teeth numbered 1, 16, 17 and 32 were 
marked as absent and tooth number 3 as restorable.

The post-service medical records show that in December 1990, 
the veteran was treated for dental abscess at the base of the 
upper third molar. Tooth number 15 was also shown to have a 
large carious lesion and was fully extracted. In March 1992, 
the veteran was seen for complaints of pain in his lower left 
jaw and cariously exposed tooth number 20 was noted. This 
tooth was extracted on the same day.

The veteran was evaluated at the Mayo Clinic in February 1996 
for chronic left facial pain that he reported began in 1979 
with the Caldwell-Luc procedure.  The neurological evaluation 
failed to "relieve" any significant neurological diseases 
and his face pain was attributed to atypical face pain.  A VA 
clinical report in December 1996 assessed trigeminal pain, 
rule out neuralgia.  A neurology follow-up in December 1996 
reported possible traumatic neuroma due to Caldwell-Luc 
incision.  

The VA examiner of the nose and sinuses in April 1997 
reported the veteran had a decreased sensation in all three 
distributions of the trigeminal nerve on the left side of the 
face.  The assessment included trigeminal neuralgia.  In an 
August 1997 neurosurgery report, the facial pain was 
described as atypical facial pain syndrome.  An ear nose 
throat evaluation also in August 1997 provided an assessment 
of probable recurrent left sinusitis.  VA clinical records 
show in October 2001 an assessment of left atypical facial 
pain, question of trigeminal neuralgia.  

The VA dental examiner in March 2003 did not find any mouth 
disability consistent with third molar removal, although the 
veteran complained of left side facial pain.  The sinus 
examiner noted the same complaint essentially and reported 
facial pain of unknown etiology but that given the 
distribution it was not likely related to sinus disease but 
was more consistent with tic douloureux.  The examiner 
reported that the unilateral presentation made atypical 
migraine a possibility and recommended a neurological 
evaluation.

The claims file was sent for review with the VA examination 
in June 2004.  The sinus examiner stated the charts were 
reviewed in noting the veteran had recently received a 
diagnosis of trigeminal neuralgia on the left side from the 
Mayo Clinic.  The examiner's assessment was that it appeared 
the veteran likely had trigeminal neuralgia based on the 
lancinating pain with light touch and that this may be 
related to his previous dental extraction, as the symptoms 
are coincident.


Sinusitis

A RO rating decision of April 1994 granted service connection 
for sinusitis, status post left Caldwell Luc surgery, with a 
10 percent evaluation from April 19, 1993.  The rating board 
noted sinusitis during service and a left Caldwell-Luc sinus 
surgery in September 1980 with continued sinusitis 
thereafter.

The VA examiner in May 1993 for audio/ear disease noted the 
veteran's history of 2 to 3 episodes of sinusitis per year 
since his discharge from the service in 1982 that usually 
resolved with over the counter medications, but occasionally 
required antibiotic treatment. The veteran noted no change in 
this continued pattern. He described a continuous fluctuation 
in his ability to breathe through his nose, with almost 
always having some chronic nasal obstruction. Bilaterally he 
had inferior turbinate hypertrophy along with a generalized 
mucosal edema. There was no mucopus identified, the oral 
cavity was clear, as was the hypopharynx, and palpation of 
the neck was negative. The diagnosis was a history of clear 
allergic rhinitis and secondary sinusitis. 

VA treatment records from 1994 reflected treatment for sinus 
complaints. A June 1994 X-ray showed a soft tissue density 
overlying the left maxillary sinus. In July 1994 he presented 
with headache and nausea and was assessed with acute 
sinusitis. In September 1994 he was treated for a three-day 
history of nasal congestion and pressure type headaches, and 
was noted to have pressure felt when palpated over the 
maxillary sinus. The diagnosis was sinusitis.

A radiology scan of the sinuses in October 1994 showed an 
impression of prior left maxillary sinus nasoantral window 
and Caldwell-Luc procedures. A small amount of fluid in the 
left maxillary sinus was compatible with mild sinusitis. The 
remainder of the sinuses was clear. There was soft tissue or 
mucosal thickening in the superior recesses of the nasal 
passages. A December 1994 X-ray had an impression of 
persistent mucosal thickening along the posterior medial 
aspect of the left maxillary sinus

The VA examiner on February 8, 1995 noted subjective 
complaints of dyspnea on exertion, with exercise tolerance 
limited to one flight of stairs. Objective findings revealed 
the nasal septum to have a midline position. No surgical 
scars were visible and there was boggy mucosa over the meati 
and turbinates. There was mild tenderness on pressure over 
the maxillary sinus area, where no light transmission was 
visible. There was a mild airflow obstruction through both 
nostrils. The diagnosis rendered was status post Caldwell-Luc 
procedure for chronic sinusitis. An X-ray was interpreted as 
showing continued soft tissue density of the left maxillary 
sinus, which could represent chronic sinusitis.  The reader 
stated this represented no change in the appearance of the 
sinuses from June 1994.

A repeat VA examination in June 1995 noted no visible 
abnormality on examination of the upper airway. There was 
mild tenderness on the left frontal and maxillary sinuses. 
All sinuses transluminated well. The diagnosis rendered was 
allergic rhinitis and sinusitis, status post Caldwell-Luc 
procedure. X-rays from June 1995 revealed the left maxillary 
sinus to be smaller in size and more opaque than the right 
one. The remainder of the paranasal sinuses was clear.

VA treatment records from early 1995 show he was seen for 
complaints of headaches, runny nose and congestion. In 
February 1995, he was followed up for chronic sinusitis, 
rhinorrhea, obstruction, facial fullness and pain. In April 
1995, the veteran presented to the neurology clinic with 
throbbing facial pain, rule out migraine equivalent and a 
history that included the sinus procedure was noted. In July 
1995 he was seen at the urgent visit clinic for complaints 
including headaches, face pain and post nasal discharge. 
Findings from this visit revealed positive sinus tenderness 
and his frontal maxillary sinuses did not transluminate, and 
he was assessed with sinusitis. In August 1995 he was treated 
for complaints of increasing sinus headaches and problems. In 
an October 1995 follow up for allergic rhinitis and recurrent 
sinusitis it was noted that the veteran was sensitive to a 
number of allergens and the assessment was no evidence of 
sinus disease; history of severe allergies and recent allergy 
desensitization.

Radiology findings in October 1995 were reported as showing a 
hypoplastic left maxillary sinus; mucosal thickening in the 
region of the maxillary sinus ostia bilaterally, left greater 
than right; minimal bilateral ethmoid and frontal mucosal 
thickening and paradoxical right middle turbinate. A November 
1995 general follow up noted a history that included chronic 
facial pain thought to be secondary to sinus problems.

A November 1995 second opinion evaluation from an asthma and 
allergy consultation noted the following complaints that 
included frequent headaches, tooth pain, voice changes among 
others. The veteran stated that he was treated for sinusitis 
every two to three weeks because of discolored nasal 
drainage. He described nasal symptoms as significant to 
sneezing and nasal congestion in the morning, an exacerbation 
of these symptoms in the spring and fall, and then what 
appeared to be superimposed sinus infections. The impression 
was perennial allergic rhinoconjunctivitis, with sinusitis. 
Continued complaints of headaches, nasal congestion and face 
pain were noted in a December 1995 follow up. In December 
1995, radiology findings showed no significant change since 
the earlier scan and a small maxillary sinus with chronic 
mucoperiosteal thickening was noted. There was either a 
dental cyst or a mucocele in a loculated recess inferiorly 
and posteriorly of the left maxillary sinus. In January 1996 
he continued to complain of facial pain over the sinus areas, 
nasal congestion with clear drainage and he was assessed with 
chronic rhinitis.

A February 1996 private medical report noted he stated that 
he had been on various decongestants and antihistamines for 
ongoing allergy and sinus-type complaints.  There was no 
purulent drainage and a normal oropharynx and hypopharynx.  
In April 1996, a chart review indicated that the paranasal 
series, including the CT reports did not show any pathology 
requiring surgery. In August 1996, he was seen for complaints 
of sinus pain. A portion of another August 1996 treatment 
record noted complaints of really bad sinusitis the past four 
five days rendering him unable to sleep and constantly 
blowing his nose.

A September 1996 treatment record noted a left septal 
deviation but no discharge and exquisite tenderness over 
incision line above the incision line. He also sought 
psychological treatment between September 1996 and June 1997 
for the purpose of managing what was described as 
excruciating and long standing pain in the left side of the 
head. In October 1996, he was treated for complaints of 
"sinus headache" for four days, with a history of chronic 
sinusitis. Another October 1996 record noted pain in the left 
maxillary area, with findings of tenderness in the left 
maxillary area. In December 1996, he presented with 
complaints of left side facial pain, with intermittent sharp 
and dull pain on the whole left side of the face and a 
referral to neurosurgery for nerve block was planned. In 
January 1997, he was seen for complaints that included 
headache and green drainage from his nose. He returned for 
treatment in March 1997 with complaints of nasal congestion 
and headaches.

A VA examiner in April 1997 noted complaints of persistent 
sinus drainage and a severe burning pain over the left sinus 
and left maxilla since 1979, with Caldwell-Luc procedure done 
in 1980. Pertinent complaints included chronic sneezing with 
postnasal drip on a constant basis. The examination revealed 
the veteran was very tender over the maxillary sinus. The 
diagnosis was sinusitis, status post Caldwell-Luc surgery. An 
April 1997 X-ray of the sinus revealed findings compatible 
with left antral sinusitis.

In June 1997, he underwent injections of Lidocaine in the 
sinus region for pain relief. In July 1997, he was noted to 
have severe headache pain following a nerve block injection 
in the maxillary sinus. He was said to have been treated with 
virtually all drugs for his facial pain. In August 1997, the 
facial pain was described by neurosurgery as atypical facial 
pain syndrome, and an ear nose throat evaluation was 
suggested, due to the uncertain etiology of this pain.  

In September 1997, a sinus CT was performed for history of 
chronic left facial pain with left purulent drainage and 
congestion for several years. The September 1997 radiology 
scan showed a soft tissue density seen within the left 
osteomeatal unit, which caused narrowing and probable 
obstruction; bilateral ethmoid sinus disease and left 
maxillary sinus disease noted; and left maxillary sinus 
appears relatively hypoplastic with thickening of the 
adjacent bone in comparison to the right side.  

The sinus examiner in March 2003 noted he veteran's complaint 
of right-sided facial pain and that he was taking medication 
currently for a presumptive sinus condition.  He denied 
complaints of sinus type pain or pressure and stated he had 
sharp facial pain four or five times a week that were sharp 
enough to cause nausea or vomiting.  He denied nasal 
discharge or bleeding from the nose but he did note 
occasional hoarseness with voice changes that were vague in 
nature.

The nose showed some dried mucosa but no evidence of 
purulence or evidence of sinus pain on palpation.  The 
impression was currently no evidence of sinus disease.  The 
sinus scan in April 2003 was read as showing minimal increase 
in mucosal thickening within the right posterior ethmoid 
sinuses as well as the left ethmoid sinuses and stable 
mucosal disease within the left maxillary and frontal 
sinuses.  Contemporaneous VA clinical records show recurrent 
sinus complaints were evaluated during the several years 
prior to the recent examination.  

In June 2004, the VA sinus examiner noted the veteran 
reported antibiotic treatment for sinusitis 10 times in the 
past year and noted that he took antihistamines, nasal 
saline, nasal steroid and remained on maximal medical 
therapy.  The examiner reported the nasal cavity and 
turbinates were normal with no evidence of crusting or 
purulence.  The veteran had pain exacerbated with deep 
palpation over the frontal and maxillary sinuses that was 
more excruciating over the left maxillary sinus.  The pain 
was limited over the right frontal and maxillary sinuses.  
The oral cavity and oropharynx were within normal limits. 

The examiner noted previous radiology findings and stated 
that it was difficult to say whether the veteran's condition 
was from chronic sinusitis or chronic osteomyelitis, although 
no evidence of bony erosion and some mild sclerosis sounded 
more consistent with a chronic near constant sinusitis.  The 
examiner's assessment was that the veteran had chronic 
underlying sinusitis and that his complaints of pain and 
nausea may be related to it.  




Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41. Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings. Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson, 12 Vet. App. at 126. If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id. See also 38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) 
(providing that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, unless specifically provided on basis 
of facts found).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Sinusitis (pansinusitis, ethmoid, frontal, maxillary, 
sphenoid, Diagnostic Codes 6510 through 6514):) is now rated 
under a general rating formula that provides a 50 percent 
rating following radical surgery with chronic osteomyelitis, 
or near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

A 30 percent rating is provided for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting may be rated 10 percent.  

Sinusitis detected by X-ray only is rated 0 percent.  Note: 
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, effective October 7, 1996.

Prior to October 7, 1996, sinusitis (pansinusitis, ethmoid, 
frontal, maxillary, sphenoid, Diagnostic Codes 6510 through 
6514) was rated under a rating formula that provided a 50 
percent rating postoperative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  

A 30 percent rating was provided where severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  

A 10 percent rating was provided where moderate with 
discharge or crusting or scabbing, infrequent headaches.  

A 0 percent rating was provided with X-ray manifestations 
only or symptoms mild or occasional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Analysis

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  The Board's decision regarding the claims for 
service connection for neck, back and the claimed dental 
disorder is favorable so any deficiency in notice is of no 
consequence.

In this case, however, the appeal regarding the initial 
evaluation for sinusitis arises not from a "claim" for an 
increased rating but rather from the RO's initial assignment 
of a disability rating upon awarding service connection for 
sinusitis in 1994.  If, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement (NOD) that 
raises a new issue, VA is required under section 7105(d) of 
the statute to take proper action and issue a statement of 
the case (SOC) if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The RO did provide the veteran with adequate notice.  In 
response to the veteran's NOD with the rating assigned, the 
RO issued an SOC in December 1995 in which it informed the 
veteran of the laws and regulations relevant to his appeal of 
the initial rating and of the evidence which had been 
reviewed in assigning the rating.  The RO also informed the 
veteran in the SOC of the reasons for its rating 
determination and, in so doing, informed him what the 
evidence needed to show to satisfy his appeal for a higher 
rating.  There was additional notice in the SSOCs in August 
1996, February 1999 and November 2004.  In addition there was 
a comprehensive VCAA notice letter issued in May 2004 that 
invited him to submit or identify any evidence he thought 
would be helpful in his claim.  Accordingly, the Board 
concludes that the due process requirements concerning the 
veteran's appeal of the initial rating assigned for sinusitis 
have been fulfilled in this case.  VAOPGCPREC 8-2003.

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify.") (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that he is entitled to service 
connection for a back disorder and a neck disorder as the 
result of an automobile accident that occurred during 
service.  The veteran has met the first requirement to 
prevail on a claim of entitlement to service connection; that 
is, he has the disability at issue as reflected in the 
medical records, with spinal stenosis reported recently.  
Furthermore, he has essentially also satisfied the other two 
requirements for prevailing on a claim of entitlement to 
service connection.  

It is clear from the record that the service medical records 
support the reported injury in a motor vehicle accident.  
Although a normal spine was reported at separation and there 
was another injury documented in the mid 1980's after 
military service, the VA examiner was aware of the relevant 
history when the claim was reviewed in 2003 and 2004.  It is 
also shown on current radiology reports that he has stenosis 
of the cervical and lumbar spine and lumbar disc herniation 
according to the June 2004 VA examination.  The Board 
requested the medical opinion on question of whether such 
disability of the spine may be related to the veteran's 
period of active service.  It is clear that he sustained 
spine trauma in service but the criteria require that 
competent medical opinion actually link the current 
disability to the trauma in service.  In view of the VA 
examiner's comments on formal examination in January 2003 and 
June 2004, the Board finds it difficult to dissociate the 
current disability of the cervical and lumbar spine from 
trauma to the spine in service.

The Board cannot overlook that the VA examiner acknowledged 
that while the veteran had an injury after service a causal 
relationship to the spine injury during military service 
could not be excluded.  The opinions read fairly could not 
dissociate the veteran's current disability of the spine and 
the injury during military service although it found that an 
exacerbation of that disability occurred in the 1984 injury.  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record that favors the claim.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Furthermore, the Board finds it 
noteworthy that the Workers' Compensation Judge did not find 
any permanent disability resulted from the 1984 injury.  This 
is evidence that would support the veteran's claim since, 
read fairly, it does not associate a chronic back or neck 
disability to that injury, although the record of treatment 
did mention spine pain. 

Turning to the claim styled as service connection for a 
dental disorder, the claim is in essence that he has facial 
pain related to dental extractions during active service 
rather than a dental disability such as would be manifested 
by a loss of masticatory function.  There is sufficient 
evidence to associate the chronic pain with trigeminal 
neuralgia as that diagnosis appears frequently and it has not 
be ruled out.  According to the record the veteran did have 
several molars extracted in June 1980, so the dental rating 
in October 1984 may reasonably be questioned in its 
conclusion regarding extractions noted at entry.  
Furthermore, the August 1979 medical examination was labeled 
as a replacement examination and the service medical records 
do not include the report of an entrance medical examination. 
Thus, it is clear that he had several teeth extracted and 
there is no subsequent injury.  The VA sinus examiner in June 
2004 concluded that it was not unlikely that the veteran had 
a trigeminal neuralgia related to previous extractions.  The 
record shows various diagnoses such as atypical facial pain 
syndrome (VA neurosurgery August 1997, VA dental record 
October 2001, Mayo Clinic February 1996), possible traumatic 
neuroma (VA ear, nose and throat December 1996) that do not 
serve to rule out a relationship to an event during military 
service.  The VA examiner in April 1997 made a precise 
examination of the facial nerve to support the diagnosis of 
trigeminal neuralgia.  The VA dental examiner in 2003 found 
no "mouth disability" related to extractions but this does 
not place the preponderance of the evidence against 
trigeminal neuralgia being so related.  
The Board requested the medical opinion on the question of 
whether such disability may be related to the veteran's 
period of active service.  It is clear that had the sinus 
surgery and multiple tooth extractions on the left side and a 
competent medical opinion links the current disability to the 
extractions in service.  In view of the VA examiner's 
comments on the examination in June 2004, the Board finds it 
difficult to dissociate the current facial pain from his 
military service.

The Board notes that the VA examiner in 2004 reviewed the 
record of facial pain in concluding that the veteran likely 
had trigeminal neuralgia related to extractions.  The record 
read fairly does not contain sufficient evidence to 
dissociate the veteran's current disability of left facial 
pain from his military service.  However, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record that favors 
the claim.  Colvin, supra. 

The evidence supporting the claim need only be in approximate 
balance with negative evidence for the appellant to prevail 
and an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is a definite 
or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 
520 (1996).  The Board observes that the VA opinions 
favorable to the claims appeared to have been based on a 
thorough review of the evidence of record and fairly 
considered the material evidence, favorable and unfavorable.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  The 
record provided for review does not appear to justify another 
opinion on either the spine or facial pain disorder  See 
Mariano v. Principi, 17 Vet. App. 305 (2003).  In deciding 
these issues, the Board was mindful of VA regulatory guidance 
that determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).




Sinusitis

The Board notes the changes to the regulations for evaluating 
respiratory system disorders were effective October 7, 1996.  
And after being reviewed and compared with the previous 
criteria they are found to be significant as substantive 
change occurred.  The revised regulations, as finally issued 
substantively amended them.  See 61 Fed. Reg. 46720-46731 
(September 5, 1996).  The newly published criteria offer 
substantive revision and are seen as more favorable to the 
appellant than the rating provisions previously in effect and 
thus choosing between the versions is a material 
consideration here.  Bernard v. Brown, 4 Vet. App. 384 
(1993), see also VAOPGCPREC 3-00.  For example, as proposed, 
the changes in part were intended to provide unambiguous 
rating criteria and insure that the rating schedule reflected 
recent medical advances.  This included deleting comparative 
terms such as "pronounced" or "severe" that existed in the 
criteria for sinusitis, and adding objective and quantifiable 
criteria that could be measured through readily available 
studies and other objective characteristics.  

Proposed changes were mentioned in the 50 percent and 0 
percent levels for rating sinusitis.  See 58 Fed. Reg. 4963-
4964 (January 19, 1993).  In the general rating formula for 
sinusitis, the criteria included such subjective terms as 
``severe symptoms,'' ``frequently incapacitating 
recurrences,'' and ``frequent severe headaches.'' VA proposed 
a 30-percent evaluation for ``frequently incapacitating 
recurrences, and frequent severe headaches, and purulent 
discharge or crusting reflecting purulence.''  VA proposed a 
10 percent level for ``infrequent headaches with discharge or 
crusting or scabbing.''  In the final version, VA revised 
these criteria by specifying the frequency of incapacitating 
or non-incapacitating episodes of sinusitis per year and the 
specific symptoms for the various levels.  For example, to 
clarify the criteria VA changed the criteria for a 30 percent 
evaluation to a requirement for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 

VA stated the belief that providing clear and objective 
criteria was the best way to assure that disabilities would 
be evaluated fairly and consistently while recognizing a need 
for some flexibility in application of the criteria because 
patients do not commonly present as textbook models of 
disease.  The final regulations therefore are seen to be more 
beneficial than ambiguous criteria that existed in the 
previous version of the rating scheme.  

However, although the Board finds the revised rating criteria 
more advantageous in light of the generally more objective 
and unambiguous criteria, the previous criteria are being 
applied to the period prior to the effective date of the 
changed regulations.  This is required since retroactive 
application of the revised criteria would not be in accord 
with the law or regulations by which the Board is bound in 
its decisions.  38 U.S.C.A. §§ 5110(g); 38 C.F.R. §§  3.114, 
3.400(p); Cf. DeSousa v. Gober, 10 Vet. App. 461, 466-67 
(1997), VAOPGCPREC 3-00 and VAOPGCPREC 5-94.   

As noted previously, the RO granted service connection for 
sinusitis in an April 1994 rating decision and a 10 percent 
disability rating was assigned, effective from April 1993.  
The Board decision vacated on appeal had granted a 30 percent 
evaluation from the rating examination in February 1995.  On 
further review, the Board concludes that the record in this 
case clearly shows a progression in the degree of disability 
manifested by service-connected sinusitis over the course of 
the appeal period. VA treatment records and rating 
examinations were supplemented with extensive clinical 
records that offered additional insight into the veteran's 
disability. Accordingly, the Board finds that the assignment 
of "staged" ratings is appropriate in this case. Fenderson, 
12 Vet. App. at 126.  Furthermore the schedular criteria are 
adequate for the initial rating of the veteran's sinusitis.

On the initial VA examination in 1993, the veteran described 
a well-established pattern of infrequent episodes of 
sinusitis, only two or three times a year, and the outpatient 
reports thereafter noted several occasions prior to the 
February 1995 examination when he complained of headache and 
congestion.  There was X-ray evidence of sinusitis.  Thus, 
initially from April 1993 the manifestations of sinusitis 
were clearly compatible with the 10 percent evaluation that 
reflected a moderate disability and infrequent headaches.  
The record did not more nearly approximate the 30 percent 
evaluation, which contemplated a severe sinusitis with 
frequently incapacitating recurrences and severe headaches.    

The Board had previously assigned a 30 percent evaluation 
from the date of examination in February 1995.  On current 
review that evaluation appears more nearly approximated in 
light of the examination report and contemporaneous clinical 
records that reflected an increase in the frequency of clinic 
visits with significant symptoms and more appreciable 
radiology manifestations.  The symptoms of sinusitis were 
described as chronic and persistent on reexamination in April 
1997 and chronic purulent drainage was reported on an 
evaluation in late 1997.  The criteria in effect prior to 
October 1996 considered severe and frequent headaches, 
purulent discharge or crusting reflecting purulence 
compatible with a 30 percent rating and the record reflected 
symptoms that more nearly approximated that rating.  Under 
the revised criteria the manifestations more nearly 
approximated the frequency of non-incapacitating episodes.  
However the 50 percent rating under the former scheme 
contemplated postoperative osteomyelitis or severe symptoms 
after repeated operations.  The revised criteria are similar 
in the elements of radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. 

The Board believes that an increase is validated on the 
examination in June 2004 with the examiner's conclusion that 
the disability was more consistent with a chronic near 
constant sinusitis.  The examiner appeared to frame his 
response with the rating criteria in mind in light of the 
information he reviewed.  The examiner also noted the veteran 
was treated with maximal medical therapy for sinus infections 
and offered surgery to possibly reduce symptoms.  Thus, on a 
facts founds basis the Board concludes that criteria for a 50 
percent evaluation were more nearly approximated from June 
12, 2004, the day of the most recent VA examination, as that 
was the first reference to near constant sinusitis which is 
an independent basis for the 50 percent evaluation.  Thus, 
the criteria for the highest schedular evaluation are more 
nearly approximated from that date. 38 C.F.R. § 4.7.


ORDER

Entitlement to service connection for a low back disability 
characterized by degenerative changes of the lumbar spine 
including lumbar disc bulging and stenosis is granted.

Entitlement to service connection for a neck disability 
characterized by degenerative changes of the cervical spine 
including stenosis, is granted.

Entitlement to service connection for trigeminal neuralgia, 
claimed as a dental disorder, is granted.

Entitlement to an initial disability evaluation for sinusitis 
in excess of 10 percent prior to February 8, 1995, and 
thereafter in excess of 30 percent prior to June 12, 2004, is 
denied.

Entitlement to an initial disability evaluation for sinusitis 
of 50 percent from June 12, 2004, is granted, subject to the 
regulations governing the payment of monetary awards.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


